J-A29017-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    JACOB C. PENZERRO                          :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JULIA B. GADD                              :
                                               :
                       Appellant               :   No. 898 WDA 2021

                   Appeal from the Order Entered July 12, 2021
                 In the Court of Common Pleas of Mercer County
                       Civil Division at No(s): 2019-00074


BEFORE:      BENDER, P.J.E., BOWES, J., and PELLEGRINI, J.*

MEMORANDUM BY BOWES, J.:                             FILED: March 15, 2022

       Julia B. Gadd (“Mother”) appeals from the July 12, 2021 custody order

denying her request to relocate with her daughter, L.C.P., from Brookfield,

Ohio, to Cambridge Springs in Crawford County, Pennsylvania. We affirm.

       L.C.P. was born in January of 2015, to Mother and Jacob C. Penzerro

(“Father”), who never married but cohabited in southwestern Mercer County,

Pennsylvania, from L.C.P.’s birth until she was approximately three years old.1

N.T., 5/28/20, at 11.           Mother eventually moved to Brookfield, Ohio,

approximately twenty minutes northwest of Father’s home. Id. at 9, 37; N.T.,

6/7/21, at 99.

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 Father entered into a lease-to-own housing arrangement in August of 2019.
N.T., 6/7/21, at 99.
J-A29017-21


       After separating, the parties exercised shared physical custody on an

alternating weekly basis without court intervention. On January 10, 2019,

Father filed a custody complaint and a petition for special relief in the Mercer

County Court of Common Pleas, wherein he requested that the court award

shared legal and physical custody. By consent order dated January 24, 2019,

the court awarded the requested custody arrangement. The custody schedule

remained in effect through the subject proceedings.2

       In February of 2020, Mother and Father took L.C.P. to the pediatrician

located in Howland, Ohio, because they noticed that her “balance [was] off.”

N.T., 5/28/20, at 21-22, 23-24. The pediatrician recommended that they take

L.C.P. to a neurologist at Akron Children’s Hospital in Akron, Ohio, where she

eventually was diagnosed with Friedreich Ataxia (“FA”) and left ventricular

hypertrophy. Id. at 21; N.T., 6/7/21, at 15-17. Mother testified that FA is a

genetic, chronic, and progressive disease for which there is no treatment.

N.T., 6/7/21, at 15-16. She explained, “it affects your muscles. You will lose

balance. It affects your heart, your spine. [You] can get scoliosis, diabetes.



____________________________________________


2  The court set forth a holiday and school schedule directing, “Commencing
with the 2019-2020 school year, the child shall be enrolled in the Joseph
Badger Preschool located in Kinsman, Ohio.” Order, 6/24/19, at ¶ 3. It
ordered that custody exchanges occur at the Brookfield Township Police
Department thirty minutes prior to the start of school, and that Mother shall
be responsible for transporting L.C.P. to and from school and the place of the
custody exchange. Finally, the court directed that it “shall exercise continuing
exclusive jurisdiction over the parties, the child, and all matters of custody
involving the child.” Id. at ¶ 6.

                                           -2-
J-A29017-21


Your hearing, your speech. It’s like pretty much everything in her body except

for her mental, intellectual state.”    Id. at 16.   With respect to the left

ventricular hypertrophy, Mother testified it is related to FA, and is likely a

progressive condition making the left side of L.C.P.’s heart thicker than

normal.   Id. at 16-17.   Mother and Father agree that L.C.P.’s disease will

result in a reduced life expectancy of approximately age thirty-five. Id. at 17,

119.

       This appeal arises from Mother’s proposed relocation from Brookfield to

Cambridge Springs, Pennsylvania, which is approximately one hour northeast

of Father’s residence.    Father filed a counter-affidavit objecting to the

proposed relocation and modification of the existing custody order.         The

relocation hearing occurred on May 28, 2020.         By that date, L.C.P.’s FA

diagnosis was suspected, but not confirmed, by her neurologist.           N.T.,

5/28/20, at 21.

       During the relocation hearing, Mother testified that she proposed to

relocate from Brookfield to the home of her fiancé, I.U. (“Fiancé”), in

Cambridge Springs, which she estimated was “45 minutes” from Father’s

home. Id. at 32, 37. She relayed that her family resides in Champion, Ohio,

which is approximately thirty minutes from her current home in Brookfield,

but one and one-half hour from the proposed abode in Cambridge Springs.

Id. at 44. Mother stated that Fiancé’s family also lives in Crawford County,




                                       -3-
J-A29017-21


and that he has a close relationship with them.       Id.   She also noted that

Father’s family resides in Mercer County. Id.

      Mother proposed a new physical custody schedule where Father would

have custody three weekends per month during the school year and

alternating weeks during the summer.        Id. at 47. After the move, Father

would not exercise physical custody on weekdays during the academic year.

She also proposed a new custody exchange location at the state police

barracks in Mercer, which she estimated was fifteen to twenty miles from

Father’s home. Id. at 48.

      However, Mother stated that she would maintain her home during the

2020/2021 school year because she would like L.C.P. to attend kindergarten

in the Joseph Badger School District, where she was then employed as a

classroom assistant and wanted to remain for the next school year. Id. at

12-13, 36-37, 60. She testified that she planned to stay in her home during

the school week and live with her boyfriend on the weekends during the

2020/2021 school year.      Id. at 61.     Mother anticipated finding different

employment at the conclusion of the school year, possibly in the Cambridge

Springs Elementary school, where she planned to transfer L.C.P. for first

grade. Id. 13, 36-37.

      Mother observed that L.C.P. loves Father, and the trial court interviewed

the child, then five years old, who confirmed those feelings. Id. at 31. The

court found, inter alia, L.C.P. “indicated that if she would see her dad less than


                                      -4-
J-A29017-21


the current time she would feel ‘a little sad.’” Id. at 8. Neither party disputed

the trial court’s finding of fact. Id. at 7-8.

      The trial court stated on the record at the conclusion of the testimonial

evidence that, “in light of some of the testimony regarding [Mother]’s

scheduled planned move[,] . . . [t]he [c]ourt has indicated a belief that the

second part of this hearing should be closer to the actual full proposed move,

and the parties have agreed.” Id. at 62. Thus, the court ordered the hearing

continued until February 26, 2021, and provided, inter alia, “the continuation

of this [hearing] does not imply or prevent [M]other from spending weekends,

evenings, or holidays with [Fiancé], so long as it does not diminish or interfere

with [Father]’s scheduled custody times.” Order, 5/28/20, at 2.

      However, by order dated February 26, 2021, the court denied Mother’s

relocation request without prejudice, finding that “continuation of the hearing

to February 26, 2021, inadvertently violates Pa.R.C.P. 1915.4.”           Order,

2/26/21, at ¶ 6; see also Pa.R.C.P. 1915.4(c) (Prompt Disposition of Custody

Cases) (providing, in part, “Trials and hearings shall be scheduled to be heard

on consecutive days whenever possible but, if not on consecutive days, then

the trial or hearing shall be concluded no later than 45 days from

commencement.”).

      Thereafter, Mother served Father with another notice of proposed

relocation to Cambridge Springs, and Father filed his counter-affidavit on

March 8, 2021. A second hearing occurred on June 7, 2021, during which the


                                       -5-
J-A29017-21


court incorporated the transcript from the May 28, 2020 relocation hearing.

N.T., 6/7/21, at 6. Mother acknowledged on inquiry by the trial court during

this hearing that Father’s home is approximately fifty to fifty-five minutes

away from Cambridge Springs. Id. at 39.

      By the time of this hearing, L.C.P. was six years old and scheduled to

start first grade in the fall of 2021.   Id. at 11.   L.C.P.’s diagnoses were

confirmed, and her specialists were located at Akron Children’s Hospital in

Akron, Ohio. Id. at 15-16, 18. Mother testified that L.C.P. currently “has

issues with balance. She has to wear orthotic braces on her ankles to keep

her more stable.”     Id. at 16.    With respect to L.C.P.’s left ventricular

hypertrophy, Mother explained, “her stamina is so low so her heart has to

work overtime. So the left side of it is thicker than it’s supposed to be. Right

now[,] it’s mild, but it’s probably going to get worse as she grows older.” Id.

at 17. Mother testified that L.C.P. receives physical and occupational therapy

at her school and at Akron Children’s Rehabilitation in Howland, Ohio, and she

agreed on cross-examination that L.C.P. “has a rapport” with her therapists,

who, at the time of the hearing, she had been working with for more than one

year. Id. at 21, 50. With respect to the anticipated progression of L.C.P.’s

disease, Mother stated, “her physical therapist and her neurologist believe

that she will need a wheelchair within the next five years.” Id. at 17.

      In addition, by the June 7, 2021 relocation hearing, Mother was

pregnant and due to give birth in October. Id. at 7. She and Fiancé were


                                     -6-
J-A29017-21


engaged to be married. Id. Mother maintained her employment in the Joseph

Badger School District, and she planned to leave the position if her relocation

request was granted. Id. at 9. Mother testified that she will take maternity

leave whether or not the court grants her relocation request. Id. at 10. She

was also enrolled in online college courses for a degree involving teacher

education, and she planned to take an increased number of courses during

her maternity leave. Id. at 9-10.

      Mother presented the testimony of Fiancé, who attested that regardless

of the court’s relocation decision, he and Mother will marry, although they do

not have a date set. Id. at 79, 91. Fiancé stated that he purchased his home

in Cambridge Springs in June of 2019, which Mother confirmed was after they

were dating and after the court issued the custody order establishing the

equally shared custody schedule. Id. at 60-61, 78. He works in Meadville

Pennsylvania, approximately fifteen minutes from his home. Id. at 80-81.

Fiancé testified on cross-examination that it is possible for him to relocate to

an area convenient to both his workplace and the existing custody schedule.

Id. at 91-92. Indeed, he noted that he and Mother “kicked around the idea”

of this alternative. Id. at 92. On redirect examination, Fiancé testified that

it would not be a financial hardship to sell his home and purchase another

one, “[b]ut it would not be preferable as we spent the last couple years really

making this house what we wanted it to be as a family.”         Id. at 95.   He

explained that they remodeled the house, “got everything looking nice; new


                                     -7-
J-A29017-21


electrical.”   Id. at 84. However, he indicated that the remodeling did not

include making the house handicap accessible.      Id. at 84.   Fiancé stated,

“Once L.C.P. gets to that point [of needing a wheelchair], there is going to be

some [ramps].” Id. He explained, with the exception of the bathroom on the

main floor, the “main floor actually right now is completely handicap

accessible. It’s all flat from the bedroom to the bathroom. There’s no steps

or anything in between.” Id.

      Father testified on his own behalf. He described his house, in part, as

“a three-bedroom two-bathroom ranch-style house.            It already has a

handicap-accessible bathroom, walk-in shower seat. I need two steps to make

a ramp from the outside into the house.” Id. at 100. Father testified that, as

of this year, he is self-employed as a certified mechanic, and his mechanic’s

garage is ten feet away from his house. Id. at 100-101. Father explained

that he became self-employed in order to create his own schedule and be

more available for L.C.P., particularly with respect to her therapy sessions.

Id. at 111.     Prior to that, Father worked six days per week as an hourly

employee at a mechanic’s garage in West Middlesex, for which he was required

to request vacation time at least two weeks in advance. Id. at 107-108.

      Father testified that his brother and sister-in-law, and their four

children, also live in Brookfield, “which is about ten minutes away” from

Mother’s current residence. Id. at 101. The cousins range in age from two

to seven, and he stated L.C.P. “is very active with all the children.” Id. at


                                     -8-
J-A29017-21


102.    Father explained, “I’m sharing my [custody] time with my family”

because those relationships are important for L.C.P. Id. at 103.

       On July 12, 2021, the trial court filed its “Findings and Order” denying

Mother’s relocation request.     Mother timely filed a notice of appeal and a

concise statement of errors complained of an appeal pursuant to Pa.R.A.P.

1925(a)(2)(i) and (b). The trial court complied with Rule 1925(a), filing its

opinion (hereinafter cited as “Trial Court Opinion”) on August 13, 2021.

       Mother presents the following issues for review:

       1.    Did the [t]rial [c]ourt err and abuse its discretion in denying
       [Mother’s] request to relocate with [L.C.P.] from Brookfield, Ohio
       to Cambridge Springs, Crawford County, Pennsylvania in that it
       disregarded the weight of the evidence when considering the
       relocation factors[?]

       2. Did the [t]rial [c]ourt err and abuse its discretion in
       disregarding the facts that Mother has provided the majority of
       [L.C.P.]’s medical care for her recently diagnosed condition, that
       both Mother and [L.C.P.]’s financial and emotional conditions
       would be improved and more stable following the requested move,
       that Mother’s current residence will not accommodate [L.C.P.]
       once she is forced to use a wheelchair[,] and that Mother would
       be able to stay at home to care for [L.C.P.] if permitted to relocate
       rather than returning to full[-]time employment in the fall[?]

       3. Did the [t]rial [c]ourt err and abuse its discretion in placing
       undue negative weight on the fact that the travel time to [L.C.P.]’s
       neurologist would be increased by 45 minutes and that Mother
       would need to find a new pediatrician and therapists for the
       child[?]

       4. Did the [t]rial [c]ourt err and abuse its discretion in placing
       undue weight on Mother’s fiancé’s statement that he could sell the
       home that he recently purchased and made extensive
       improvements to and possibly find housing closer to Father’s
       home[?]


                                       -9-
J-A29017-21


       5. Did the [t]rial [c]ourt err and abuse its discretion in
       disregarding the fact that Mother’s custody proposal would
       increase Father’s quality time with [L.C.P.] on the weekends and
       alleviate the need for placing her in childcare when in Father’s
       custody[?]

Mother’s brief at 4-5.

       We review Mother’s issues according to the following scope and standard

of review:

           [T]he appellate court is not bound by the deductions or
           inferences made by the trial court from its findings of fact,
           nor must the reviewing court accept a finding that has no
           competent evidence to support it. . . . However, this broad
           scope of review does not vest in the reviewing court the
           duty or the privilege of making its own independent
           determination. . . . Thus, an appellate court is empowered
           to determine whether the trial court’s incontrovertible
           factual findings support its factual conclusions, but it may
           not interfere with those conclusions unless they are
           unreasonable in view of the trial court’s factual
           findings;[3] and thus, represent a gross abuse of
           discretion.
____________________________________________


3 The learned dissent proffers three bases to find trial court error, i.e., the trial
court failed to: 1) address whether Mother’s proposed relocation served the
best interests of L.C.P.; 2) consider the interest of all the parties; and 3) make
factual conclusions that were supported by the evidence. See Dissenting
Memorandum at 2. Not one of these contentions is compelling. Concerning
the first assertion, as discussed in the body of this memorandum, the trial
court did, in fact, perform the statutorily mandated best-interests analyses
outlined in 23 Pa.C.S. §§ 5328(a) and 5337(h). We address the propriety of
the dissent’s desire to weigh “the interests of all the parties” in footnote four.
As to the dissent’s final basis to find error, the certified record clearly supports
the trial court’s legal conclusions, which are unassailable unless unreasonable
based on the trial court’s findings of fact. Here, the trial court concluded,
inter alia, that “Mother proposed to double the drive time to . . . Akron
Children’s Hospital” and “Fiancé unequivocally testified he is willing to relocate
closer to [F]ather[,] and there is no financial hardship in doing so.” Trial Court
Opinion, 8/13/21, at 6, 8. The dissent determines that the trial court’s



                                          - 10 -
J-A29017-21



       R.M.G., Jr. v. F.M.G., 986 A.2d 1234, 1237 (Pa.Super. 2009)
       (quoting Bovard v. Baker, 775 A.2d 835, 838 (Pa.Super. 2001)).
       Moreover,

          [O]n issues of credibility and weight of the evidence, we
          defer to the findings of the trial [court] who has had the
          opportunity to observe the proceedings and demeanor of
          the witnesses.

          The parties cannot dictate the amount of weight the trial
          court places on evidence. Rather, the paramount concern
          of the trial court is the best interest of the child. Appellate
          interference is unwarranted if the trial court’s consideration
          of the best interest of the child was careful and thorough,
          and we are unable to find any abuse of discretion.

       R.M.G., Jr., supra at 1237 (internal citations omitted). The test
       is whether the evidence of record supports the trial court’s
       conclusions. Ketterer v. Seifert, 902 A.2d 533, 539 (Pa.Super.
       2006).

A.V. v. S.T., 87 A.3d 818, 820 (Pa.Super. 2014) (emphasis added).

       We have explained, “It is not this Court’s function to determine whether

the trial court reached the ‘right’ decision; rather, we must consider whether,

‘based on the evidence presented, given [sic] due deference to the trial court’s

weight and credibility determinations,’ the trial court erred or abused its

discretion. . . .” King v. King, 889 A.2d 630, 632 (Pa.Super. 2005) (quoting

Hanson v. Hanson, 878 A.2d 127, 129 (Pa.Super. 2005)). This Court has

recognized that “the knowledge gained by a trial court in observing witnesses


____________________________________________


conclusions are unreasonable in light of the dissent’s own fact finding
concerning the duration of the trips to Akron and the potential hardships
associated with Fiancé’s willingness to move. In this manner, it misapplies
our standard of review.

                                          - 11 -
J-A29017-21


in a custody proceeding cannot adequately be imparted to an appellate court

by a printed record.” Ketterer, supra at 540 (quoting Jackson v. Beck, 858

A.2d 1250, 1254 (Pa.Super. 2004)).

       With respect to custody cases, the primary concern is the best interests

of the child. “The best-interests standard, decided on a case-by-case basis,

considers all factors that legitimately have an effect upon the child’s physical,

intellectual, moral, and spiritual wellbeing.” Saintz v. Rinker, 902 A.2d 509,

512 (Pa.Super. 2006).4

____________________________________________


4  As noted, supra, the dissent endeavors to balance the interests of all the
parties in an attempt to fashion a “more sustainable” custody arrangement.
See Dissenting Memorandum at 2, 15 (finding, the trial court erred, in part,
“[b]y failing to consider the interests of all the parties[.]”). In so doing,
however, the dissent loses sight of the polestar in child custody cases, i.e.,
serving the best interests of the child. See Graves v. Graves, ___ A.3d ___,
2021 WL 4839479, at *8 (Pa.Super. October 18, 2021) (“The paramount focus
is the best interest of the child involved, not the respective rights of the
contesting parties.”) (emphasis added) (quoting T.B. v. L.R.M., 753 A.2d
873, 889-890 (Pa. Super. 2000) (en banc)). The dissent’s misapprehension
of this guiding principle is further evidenced by its criticism of the trial court’s
desire to preserve the existing custody arrangement, which the certified
record confirms is serving L.C.P.’s best interest, and its statement equating
the custody court’s consideration of Fiancé’s willingness to move to a mutually
convenient locale with a civil court’s consideration of subsequent remedial
measures in a negligence action. See Dissenting Memorandum at 12, 13-14.

  Stated plainly, the trial court concluded that Mother failed to satisfy her
burden of proving that relocation to Cambridge Springs served her daughter’s
best interests. Rather than follow our mandate to scour the certified record
to determine whether the trial court’s conclusion was manifestly unreasonable
or the product of partiality, prejudice, bias, or ill will, the dissent elects to re-
weigh the evidence from its perspective. This inherently subjective approach
disregards our standard of review. As noted in the body of this memorandum,
we are not concerned with whether the court made the “right” decision;



                                          - 12 -
J-A29017-21


       Child custody actions are governed by the Child Custody Act (“Act”), 23

Pa.C.S. §§ 5321-5340.         As the party proposing relocation, Mother had the

burden of proving that relocation will serve L.C.P.’s best interest as set forth

in § 5337(h), which provides as follows.5

          (h) Relocation factors.--In determining whether to grant a
       proposed relocation, the court shall consider the following factors,
       giving weighted consideration to those factors which affect the
       safety of the child:

             (1) The nature, quality, extent of involvement and duration
       of the child’s relationship with the party proposing to relocate and
       with the nonrelocating party, siblings and other significant persons
       in the child’s life.

              (2) The age, developmental stage, needs of the child and
       the likely impact the relocation will have on the child’s physical,
       educational and emotional development, taking into consideration
       any special needs of the child.

             (3) The feasibility of preserving the relationship between the
       nonrelocating party and the child through suitable custody
       arrangements,     considering      the    logistics  and    financial
       circumstances of the parties.


____________________________________________


instead, we review for an abuse of discretion. King v. King, 889 A.2d 630,
632 (Pa.Super. 2005). It is beyond peradventure that this Court will not find
an abuse of discretion merely because we would have reached a different
conclusion than the trial court. R.L. v. M.A., 209 A.3d 391, 395 (Pa.Super.
2019).

5 Contrary to the dissent’s protestations, § 5337(h) does not require
consideration of the parties’ respective interests beyond any derivative effects
those interests might have on L.C.P. As to § 5337(h)(6), the trial court found
that Mother established that the proposed relocation would enhance her
quality of life, but it ultimately concluded that the benefit to Mother was offset
by other evidence, including Fiancé’s willingness to remove the primary
impediment to L.C.P.’s ability to maintain her current relationship with Father.
That determination falls squarely within the trial court’s purview.

                                          - 13 -
J-A29017-21


           (4) The child’s preference, taking into consideration the age
      and maturity of the child.

            (5) Whether there is an established pattern of conduct of
      either party to promote or thwart the relationship of the child and
      the other party.

             (6) Whether the relocation will enhance the general quality
      of life for the party seeking the relocation, including, but not
      limited to, financial or emotional benefit or educational
      opportunity.

             (7) Whether the relocation will enhance the general quality
      of life for the child, including, but not limited to, financial or
      emotional benefit or educational opportunity.

           (8) The reasons and motivation of each party for seeking or
      opposing the relocation.

             (9) The present and past abuse committed by a party or
      member of the party’s household and whether there is a continued
      risk of harm to the child or an abused party.

            (10) Any other factor affecting the best interest of the child.

23 Pa.C.S. § 5337(h).

      The trial court in this case was also required to consider the custody

factors set forth in the Act, as follows.

      5328. Factors to consider when awarding custody.

            (a) Factors. – In ordering any form of custody, the court
      shall determine the best interest of the child by considering all
      relevant factors, giving weighted consideration to those factors
      which affect the safety of the child, including the following:

             (1) Which party is more likely to encourage and permit
           frequent and continuing contact between the child and
           another party.

            (2) The present and past abuse committed by a party or
           member of the party’s household, whether there is a

                                      - 14 -
J-A29017-21


         continued risk of harm to the child or an abused party and
         which party can better provide adequate physical safeguards
         and supervision of the child.

           (2.1) The information set forth in section 5329.1(a)(1) and
         (2) (relating to consideration of child abuse and involvement
         with protective services).

           (3) The parental duties performed by each party on behalf
         of the child.

           (4) The need for stability and continuity in the child’s
         education, family life and community life.

           (5) The availability of extended family.

           (6) The child’s sibling relationships.

           (7) The well-reasoned preference of the child, based on the
         child’s maturity and judgment.

           (8) The attempts of a parent to turn the child against the
         other parent, except in cases of domestic violence where
         reasonable safety measures are necessary to protect the
         child from harm.

           (9) Which party is more likely to maintain a loving, stable,
         consistent and nurturing relationship with the child adequate
         for the child's emotional needs.

           (10) Which party is more likely to attend to the daily
         physical, emotional, developmental, educational and special
         needs of the child.

           (11) The proximity of the residences of the parties.
           (12) Each party’s availability to care for the child or ability
         to make appropriate child-care arrangements.

           (13) The level of conflict between the parties and the
         willingness and ability of the parties to cooperate with one
         another. A party’s effort to protect a child from abuse by
         another party is not evidence of unwillingness or inability to
         cooperate with that party.


                                   - 15 -
J-A29017-21


             (14) The history of drug or alcohol abuse of a party or
            member of a party’s household.

             (15) The mental and physical condition of a party or
            member of a party’s household.

               (16) Any other relevant factor.

23 Pa.C.S. § 5328(a); see also A.M.S. v. M.R.C., 70 A.3d 830, 836

(Pa.Super. 2013) (stating that, when making a decision on relocation that also

involves a custody decision, “the trial court must consider all ten relocation

factors and all sixteen custody factors” outlined in the Act.).

       Instantly, in its opinion accompanying the subject order, the trial court

set forth its assessment of the ten relocation factors and the sixteen custody

factors and delineated the reasons for its decision.6       Findings and Order,

7/12/21, at 6-15. With respect to the relocation factors, the court found that

none favored relocation. Specifically, the court weighed § 5337(h)(1), (2),

and (3) against relocation,7 and it found the remaining relocation factors

____________________________________________


6  The trial court improperly numbered the § 5328(a) custody factors because
it inadvertently identified (a)(2.1) as (a)(3). See Findings and Order,
7/12/21, at 7. In the argument section of her brief, Mother follows the
numbering used by the trial court. In this memorandum, we disregard the
improper numbering and refer to the custody factors as set forth in the
statute.

7 In paraphrasing the trial court’s discussion of the third relocation factor, the
dissent engages in speculation about alternative plans that were never before
the court. See Dissenting Memorandum at 5. The trial court concluded that
the factor militates against the proposed relocation because it would upend
the existing shared custody arrangement and impact the treatment of the
child’s medical condition. See Findings and Order, 7/12/21, at 12-13.



                                          - 16 -
J-A29017-21


neutral. With respect to the custody factors, the court weighed § 5328(a)(4),

(5), (7), and (11) in Father’s favor. Factors (1), (3), (6), and (10) all militated

in favor of Mother.       The remaining custody factors were either neutral or

inapplicable.

       In its Rule 1925(a) opinion, the court explained:

       In consideration of all factors as noted, relocation has been
       determined to be against the best interests of [L.C.P.]. It is
       important to note the entire basis of [Mother]’s desire to relocate
       is to cohabitate with her fiancé. [Mother] is currently pregnant
       with fiancé’s child. There was little to no evidence presented
       regarding the specific location of the proposed move to Cambridge
       Springs. The clear import of the hearing [regarding] the location
       is unimportant to [Mother;] it is the place of abode with fiancé
       which is important. Fiancé unequivocally testified he is willing to
       relocate closer to [F]ather[,] and there is no financial hardship in
       doing so.

Trial Court Opinion, 8/13/21, at 6.            The testimony of Mother and Fiancé,

detailed above, supports the court’s findings.          N.T., 5/28/20, at 32; N.T.,

6/7/21, at 91-92, 95. In addition, Mother testified:

       Q. [H]ow would your life be improved if you were permitted to
       move to Cambridge Springs?

       A. I would — the stress of this long-distance relationship would be
       relieved. I would be able to move on and towards a brighter future
       and give [L.C.P.] a bigger home with lots of yard to play and show
       her what a loving, supporting, healthy relationship looks like.
____________________________________________


Although the court also noted that Father and Fiancé both indicated a
willingness to make concessions that might make a different relocation
proposal more feasible, the trial court specifically stated that no other
alternative proposal was before it. Id. at 12. Thus, while the dissent
speculates about the potential effects of alternatives that the court explicitly
stated it did not consider, those concerns are misplaced. See Dissenting
Memorandum at 5 n.3.

                                          - 17 -
J-A29017-21



            ....

      Q. [W]hat improvements would [L.C.P.’s] life have, in your
      opinion, if you were permitted to move with her?

      A. I think she would have more stability, more — I just think
      having two adults in the household to love and support her would
      be very beneficial.

N.T., 5/28/20, at 46-47.

      In addition, the trial court reasoned in its Rule 1925(a) opinion:

      The health issues reinforce this result. [L.C.P.]’s condition is very
      serious.    Mother proposed to double the drive time to the
      neurologist at Akron Children’s Hospital. The evidence clearly
      establishes [L.C.P.]’s positive relationship with the current
      occupational therapist and physical therapist. Mother stated in
      general terms she would find a new therapist, but no investigation
      into specifics occurred.

Trial Court Opinion, 8/13/21, at 8.

      The record supports this finding insofar as Mother testified that, if she

relocates to Cambridge Springs, she will keep L.C.P.’s specialist at Akron

Children’s Hospital, which would be a longer drive by approximately forty-five

minutes than from Brookfield. N.T., 6/7/21, at 49, 66.        Hence, relocation

would extend the duration of one leg of the trip to Akron Children’s Hospital

from one hour to one-hour and forty-five minutes. Id. at 49. Between the

child’s first appointment in February 2020 and the date of the May 2020

hearing, L.C.P. attended four appointments at Akron Children’s Hospital in four

months. N.T., 5/28/20, at 24. In the latter hearing, Mother indicated that the

child had several doctor appointments, presumably in both Akron and at her


                                      - 18 -
J-A29017-21


pediatrician and therapists in Howland, Ohio. N.T., 6/7/21, at 18. Thus, while

Mother neglected to present current evidence concerning the frequency of the

trips to Akron, accounting for the return trips, Mother’s proposed relocation

would require L.C.P. to endure what amounts to a three-and-one-half-hour

roundtrip between Akron and Cambridge Springs for those appointments.

      Mother noted that L.C.P.’s primary care doctor is in Howland, Ohio, and

she would change that doctor.         Id. at 65-66.      L.C.P.’s physical and

occupational therapists are also located in Howland.       Id. at 49.    Mother

indicated that L.C.P. has been working with her therapists for more than one

year, and she agreed on cross-examination that L.C.P. has a rapport with

them. Id. at 49-50. Howland is approximately one hour and fifteen minutes

from Cambridge Springs and Mother stated that she intends to ask L.C.P.’s

specialist whether there are therapists close to Cambridge Springs that they

are comfortable working with. Id. 49-50, 66-67. However, as of the date of

the hearing, Mother had yet to make that inquiry.

      Turning to the merits of this appeal, in the argument section of her brief,

Mother sets forth her entire argument under one heading where she asserts

that the court erred and abused its discretion by “disregard[ing] the weight of

the evidence when considering the custody/relocation factors.” Mother’s brief




                                     - 19 -
J-A29017-21


at 12.8 As such, Mother does not contest the court’s factual findings, but the

weight it placed on those findings relative to the custody and relocation

factors.9 We review Mother’s arguments collectively.

____________________________________________


8   We observe that Mother’s brief fails to comply with Rule 2119(a), which
provides, “The argument shall be divided into as many parts as there are
questions to be argued; and shall have at the head of each part — in distinctive
type or in type distinctively displayed — the particular point treated therein,
followed by such discussion and citation of authorities as are deemed
pertinent.” Pa.R.A.P. 2119(a). However, since the defects do not preclude
appellate review, we decline to dismiss the appeal pursuant to Pa.R.A.P. 2101,
which provides “if the defects are in the brief or reproduced record of the
appellant and are substantial, the appeal or other matter may be quashed or
dismissed.”

9  To the extent that Mother requests that this Court revisit the statutory
factors and reach conclusions in her favor, her arguments must fail. See
M.J.M. v. M.L.G., 63 A.3d 331, 339 (Pa.Super. 2013) (stating, a party cannot
dictate the weight that the trial court attributed to the evidence or its
consideration of any single factor). Nevertheless, the dissent indulges
Mother’s entreaties, devotes its analysis to a re-evaluation of the evidence
concerning select statutory factors, and assigns to those factors the
importance that it deems proper. The fact that the dissent couched its analysis
as challenging the trial court’s improper considerations of “where L.C.P.
received medical treatment and Fiancé’s purported willingness to move” is of
no moment. See Dissenting Memorandum at 6-7. Despite this statement, it
is clear from the pertinent portions of the dissent’s analysis that it simply
challenges the weight which the trial court placed upon the facts. For
example, deeming the additional burden on L.C.P. “insignificant,” my learned
colleague rejects the court’s assessment of the evidence.             Id. at 8.
Furthermore, in re-weighing the evidence to conclude that the addition of 45
minutes to a biannual trip to Akron is insignificant, the dissent diminishes the
duration of the 3½ hour roundtrip between Cambridge Springs and Akron and
utterly ignores evidence that L.C.P. previously completed the trip to Akron
four times in a four-month period. N.T., 5/28/20, at 24. Thus, the dissent’s
disagreement with the trial court’s assessment of this factor is not only an
invalid ground to disturb the custody order, it is also unwarranted based upon
the evidence presented. See R.L., supra at 395 (this Court will not find abuse
of discretion because we would have reached different conclusion than trial



                                          - 20 -
J-A29017-21


       The crux of Mother’s contention is that the court abused its discretion in

weighing heavily against her the proximity of L.C.P.’s specialist, primary care

physician, and specialist to Mother’s current residence. Specifically, the court

found that “Cambridge Springs is almost two (2) hours from Akron Children’s

Hospital, the primary location of [L.C.P.]’s treatment and the location of her

neurologist. [L.C.P.]’s primary care physician and therapist are within fifteen

(15) minutes of [M]other’s current location.” Findings and Order, 7/12/21, at

16; Mother’s brief at 13-16. This finding is implicated in § 5328(a)(10), which

party is more likely to attend to the daily physical, emotional, developmental,

educational and special needs of the child; (a)(15), the mental and physical

condition of a party or member of a party’s household; (a)(16), any other

relevant factor; and § 5337(h)(2), age, developmental stage, needs of the

child and likely impact the relocation on the child’s physical education and

emotional development taking into account special needs.

       Mother argues that the court erred in weighing these factors against

relocation while simultaneously finding that she “is more likely to attend to

the developmental special needs of [L.C.P.] . . . [because she] has taken most,

if   not   all,   actions   with   regard      to    [L.C.P.]’s   diagnosis,   evaluations,

examinations, and treatment.” Findings and Order, 7/12/21, at 9 (discussing

§ 5328(a)(10)).


____________________________________________


court). We address in footnote ten the dissent’s objection to the manner that
the trial court considered Fiancé’s willingness to move closer to Father.

                                            - 21 -
J-A29017-21


      Mother asserts, without citation to the record, that her “ability to provide

this care will be substantially hindered if she is forced to remain in Brookfield

and raise two children as essentially a single parent despite her anticipated

marriage.” Mother’s brief at 16. The certified record does not support this

contention.   Rather, as discussed above, the record supports the court’s

finding that Mother’s fiancé has considered alternatives to relocation and is

willing to sell his house and move closer to Father so the current custody

schedule may continue, and his plan to marry Mother is not dependent on her

relocating to Cambridge Springs.          N.T., 6/7/21, at 79, 91-92, 95.

Furthermore, the     court   properly weighed these       facts in relation to

§ 5337(h)(3), the feasibility of preserving the relationship between the

nonrelocating party and the child through suitable custody arrangements,

considering the logistics and financial circumstances of the parties. The court

found, “[G]iven the effect of [L.C.P.]’s neurological condition[,] it further

strengthens the need to maximize [her] contact with the parties.” Findings

and Order, 7/12/21, at 12. We discern no abuse of discretion.

      Mother also asserts, again without citation to the record, that she “will

continue to provide the care [L.C.P.] needs now and will increasingly need in

the future, something that Father has not shown a willingness or ability to

provide.” Mother’s brief at 16. In addition, she baldly asserts, “Father has

made it abundantly clear that his priority is his work and secondarily [L.C.P.]




                                     - 22 -
J-A29017-21


by his failure to meaningfully participate in her diagnosis and treatment.” Id.

at 20-21. The record does not support these assertions.

      With respect to the frequency of L.C.P.’s physical and occupational

therapy, Mother testified that her daughter receives physical therapy in

periodic monthly bursts. See N.T., 6/7/21, at 21 (“for like two months at a

time she’ll go every week and have two months off.”).       The “occupational

therapy is usually every other week.” Id. Mother testified that the majority

of L.C.P.’s physical therapy appointments are scheduled on Tuesdays, which

are her custodial days. Id. at 22. She stated that, during the most recent

Christmas holiday, Father took L.C.P. “to a couple of occupational therapy

appointments” because they were scheduled on “his Monday after his

weekend.” Id. at 22-23.

      Furthermore, Mother testified that Father failed to attend at least one

medical appointment.    Prior to L.C.P.’s diagnosis, the specialist ordered a

Magnetic Resonance Imaging (“MRI”) test at Akron Children’s Hospital. N.T.,

Id. at 28. Mother stated that Father “said he was going to be there, but he

didn’t show up” even though she notified him of the test within a reasonable

period of time. Id. at 28-29.

      Father testified that he did not attend the MRI appointment because he

was not informed in a timely manner. He explained, Mother did not notify him

“within even a week. So I was trying to move schedules around to be able to

attend, but I was not able to.” Id. at 108-109. As set forth above, Father


                                    - 23 -
J-A29017-21


then worked for a mechanic in West Middlesex, and he was required to request

vacation time at least two weeks in advance. Id. at 107-108. He explained

that he “ran the garage” with his boss. Id. at 108. He stated, “If I wasn’t

there, the place wasn’t open.”     Id.    Father further testified that the MRI

appointment was at 8:00 a.m., and Akron Children’s Hospital is “at least an

hour or better” from his home. Id. at 109. Father continued that, in 2021,

he became self-employed as a mechanic so that he could create his own

schedule and be more available for L.C.P. Id. at 111. Based on the foregoing,

and after review of the totality of the testimonial evidence, we reject Mother’s

assertion that Father’s “priority is his work and secondarily [L.C.P.]. . . .”

Mother’s brief at 20-21.

      Finally, Mother asserts that, by denying her relocation request, she and

her fiancé will be forced “to walk away from the expense and effort put into

the   [Cambridge     Springs]   home    over    the   past   two   years, including

modifications made and planned for the future in anticipation of the child’s

progressive disability.”   Mother’s brief at 22.       On three bases, we reject

Mother' assertion.

      First, Mother’s protestations discount the facts that Fiancé both

purchased and improved the home during his relationship with Mother and

while she was exercising shared physical custody of L.C.P. pursuant to the

current custody order that she is now attempting to modify. N.T., 6/7/21, at

61. Second, Fiancé testified unequivocally that it would not be a financial


                                       - 24 -
J-A29017-21


hardship to sell his home and purchase another one. Id. at 95. Third, the

improvements that Fiancé made to the current residence did not actually

include making the house handicap accessible.         Id. at 84.     Indeed, no

enhancements were completed to the first-floor bathroom in anticipation of

L.C.P.’s use, and Mother and Fiancé still utilize the only bedroom on the main

floor. As to the precise nature of the improvements, Fiancé testified, “we just

basically remodeled everything, got everything looking nice; new electrical.”

Id. at 26, 83-84. He added, “Once [L.C.P.] gets to that point, there is going

to be some [adaptions to the home].” Id. Based on the foregoing, we reject

Mother’s assertion that the trial court should have disregarded Fiancé’s

willingness to move to a more feasible location as overly burdensome.10 As

____________________________________________


10  Notwithstanding the perspective of the dissent, who argues that the trial
court should have ignored both Fiancé’s willingness to move closer to Father
and his ability to do so without financial burden, it was not only valid, but
necessary, for the court to consider Fiancé’s willingness to move because that
fact impacted the child’s best interests, which, again, is the paramount
consideration in this case. Graves, supra at *8. The dissent proffers two
reasons for upending the custody order based upon the court’s consideration
of Fiancé’s testimony: 1) “Fiancé’s purported ‘willingness to move’ is irrelevant
to whether Mother’s circumstance would improve through the relocation[;]”
and 2) moving would impose “an extreme hardship for Mother and Fiancé,”
particularly because it is not what they desire. Dissenting Memorandum at 11-
12. Neither concern is warranted.

   First, to the extent that the dissent protests the court’s decision to account
for Fiancé’s testimony concerning alternative housing locations in the best-
interest analysis, there is no error. Critically, L.C.P. indicated that she would
suffer if her weekly contact with Father was less frequent. As Mother’s
proposed relocation would decrease L.C.P.’s contact with Father to three
weekends per month for seventy-five percent of the year, the trial court



                                          - 25 -
J-A29017-21


such, we discern no abuse of discretion in the court concluding, “Although

fiancé indicated it would not be ‘optimal’ to sell his current residence and

move, the main basis for this statement was the amount of work that has

been placed into refurbishing the home. However, such work must give way

to the relationship between [L.C.P.] and her father.”     Findings and Order,

7/12/21, at 14 (discussing § 5337(h)(6), whether the relocation would

enhance the general quality of life for the party seeking the relocation

including financial or emotional benefit or educational opportunity).

       In sum, Mother’s appeal fails because it challenges the weight that the

trial court placed on the evidence. With respect to child custody cases, it is


____________________________________________


properly considered the existence of less imposing alternatives in determining
whether the proffered proposal would serve the child’s best interests. Clearly,
this consideration is valid. See 23 Pa.C.S. § 5337(h)(10) (“Any other factor
affecting the best interest of the child.”). While the dissent denounces the
trial court for what the dissent characterizes as taking advantage of Fiancé’s
planning, this criticism is unwarranted. Dissenting Memorandum at 12 n.10.
The fact that Fiancé’s foresight was commendable does not mean that the trial
court was required to ignore competent evidence concerning Fiancé’s
willingness and ability to move.

   Furthermore, regardless of the dissent’s conjecture that relocating to an
alternative site might potentially affect Mother and Fiancé adversely, the
certified record confirms that Fiancé explored moving to an area that both is
convenient to his work and enables L.C.P. to maintain “the same type of
custody schedule.” N.T., 6/7/21, at 91-92. He also noted that such a move
was feasible. Id. at 92. In this vein, he indicated that although he would
prefer not to move, it would not be a financial hardship to sell his home and
buy a different home in another location. Id. at 95. Thus, unlike the dissent’s
foray into the theoretical hardships that Mother and Fiancé might face if they
moved to a mutually convenient location, the trial court crafted a decision that
serves L.C.P.’s best interests based upon the evidence that was actually
presented during the hearing.

                                          - 26 -
J-A29017-21


well-established that it is “within the trial court’s purview as the finder of fact

to determine which factors are most salient and critical in each particular

case.” M.J.M. v. M.L.G., 63 A.3d 331, 339 (Pa.Super. 2013). The trial court

carefully and thoroughly considered L.C.P.’s best interests, including, but not

limited to, her physical disability, and the certified record supports the trial

court’s findings. Accordingly, we discern no abuse of discretion.

      Order affirmed.

      P.J.E. Bender joins this Memorandum.

      Judge Pellegrini files a Dissenting Memorandum.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/15/2022




                                      - 27 -